MEMORANDUM OPINION

                                           No. 04-12-00314-CR

                                    In re Hermes Vasquez, Relator

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 13, 2012

DISMISSED FOR LACK OF JURISDICTION

           On May 23, 2012, Relator Hermes Vasquez filed a petition for writ of mandamus,

complaining that there was a clerical error with the trial court’s certification of the defendant’s

right to appeal. On December 7, 2011, this court dismissed the appeal in Cause No. 04-11-

00723-CR for lack of jurisdiction. We note that there is no defect to correct because the trial

court certification conforms to the record. Therefore, Relator’s felony conviction became final.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon

Supp. 2011); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910

1
 This proceeding arises out of Cause No. 2011-CR-0855A, styled State of Texas v. Hermes Vasquez, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner presiding.
                                                                                 04-12-00314-CR


S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive

means to challenge a final felony conviction.”). Because the relief sought in Relator’s petition

relates to post-conviction relief from an otherwise final felony conviction, we are without

jurisdiction to consider his petition for writ of mandamus. Accordingly, Relator’s petition is

dismissed for lack of jurisdiction.



                                                    PER CURIAM


DO NOT PUBLISH




                                              -2-